

114 HR 5621 IH: To posthumously award a Congressional Gold Medal to Lawrence Eugene “Larry” Doby in recognition of his achievements and contributions to American major league athletics, civil rights, and the Armed Forces during WWII.
U.S. House of Representatives
2016-07-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5621IN THE HOUSE OF REPRESENTATIVESJuly 5, 2016Mr. Pascrell (for himself, Mr. Renacci, Mr. Capuano, Mr. Butterfield, Mr. Ryan of Ohio, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo posthumously award a Congressional Gold Medal to Lawrence Eugene Larry Doby in recognition of his achievements and contributions to American major league athletics,
			 civil rights, and the Armed Forces during WWII.
	
 1.FindingsCongress finds the following: (1)Larry Doby was born in Camden, South Carolina, on December 12, 1923, and moved to Paterson, New Jersey, in 1938, where he became a standout four sport athlete at Paterson Eastside High School.
 (2)Larry Doby attended Long Island University on a basketball scholarship before enlisting in the United States Navy during WWII.
 (3)Upon his honorable discharge from the Navy in 1946, Larry Doby played baseball in the Negro League for the Newark Eagles. After playing the 1946 season, Larry Doby’s contract was purchased by the Cleveland Indians of the American League on July 3, 1947.
 (4)On July 5, 1947, Larry Doby became the first African-American to play in the American League. (5)Larry Doby played in the American League for 13 years, appearing in 1,533 games and batting .283, with 253 home runs and 969 runs batted in.
 (6)Larry Doby was voted to seven all-star teams, led the American League in home runs twice, and played in two World Series; he was the first African-American to play in the World Series and to hit a home run in a World Series game, both in 1948.
 (7)After his stellar playing career ended, Larry Doby continued to make a significant contribution to his community; he has been a pioneer in the cause of civil rights and has received honorary doctorate degrees from Long Island University, Princeton University, and Fairfield University.
 (8)In 1978, Larry Doby became the manager of the Chicago White Sox, only the second African-American manager of a Major League team.
 (9)Larry Doby was the Director of Community Relations for the National Basketball Association’s New Jersey Nets, where he was deeply involved in a number of inner-city youth programs.
 (10)Larry Doby was elected to the National Baseball Hall of Fame in 1998. 2.Congressional gold medal (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of Congress, of a gold medal of appropriate design, to Larry Doby in recognition of his achievements and contributions to American major league athletics, civil rights and the Armed Forces during WWII.
 (b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury (hereinafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
 (c)Transfer of medal after presentationFollowing the presentation of the gold medal in honor of Larry Doby under subsection (a), the gold medal shall be given to his son, Larry Doby, Jr.
 3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of medals
 (a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			